                       UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA
In re:


James Simmons,                                           Chapter        13

          Debtor 1
                                                         Case No.       5:19−bk−01991−RNO
Keisha Simmons,
fka Keisha Hoskins−Simmons,

          Debtor 2




                           Order Confirming Amended Chapter 13 Plan

The Amended Chapter 13 Plan was filed on October 7, 2019. The Amended Plan, or summary of the Amended Plan,
was transmitted to creditors pursuant to Bankruptcy Rule 3015. The Court finds that the Amended Plan meets the
requirements of 11 U.S.C §1325.

IT IS HEREBY ORDERED THAT:

The Amended Chapter 13 Plan is confirmed.


Dated: November 26, 2019                               By the Court,




                                                       Honorable Robert N. Opel, II
                                                       United States Bankruptcy Judge
                                                       By: DaneishaDunbarYancey, Deputy Clerk


orcnfpln(05/18)




      Case 5:19-bk-01991-RNO Doc 37 Filed 11/26/19 Entered 11/26/19 08:45:21                        Desc
                           Order Confirming (Am) Plan Page 1 of 1
